Title: John Quincy Adams to John Adams, 31 March 1782
From: Adams, John Quincy
To: Adams, John


     
      Honoured Sir
      St. Petersbourg March 20/31 1782
     
     I should have written to you by Mr. Felleisen, who will doubtless have arrived before this comes to hand, but I did not know that he was going until it was too late to write. Mr. Dana thinks that I had better not write every post; because the postage of the Letters would soon amount to a very considerable sum.
     I have lately begun to learn German, I have a master who gives me three lessons per week, at about a Guinea a month. I have finished three of Cicero’s Orations against Catiline and have begun the fourth. And I have finished reading Mrs. Macaulay’s history of England.
     Mr. D. begs that you would be so good as to send to England for the best history of New England that is to be got; for Hutchinson’s if you think there is no better. And that Mr. Thaxter would desire Messrs. Sigourney and Ingraham to send him a piece of Linen of the same sort with that which he has already had. It can come in the Secretaire or Scritoire that he has sent for, and which he says he must have by all means. He wishes also to have sent in it all the Amsterdam Gazettes from the time we left Holland to the first of April, when his year expires so that he may have them compleat: and Mr. Cerisier’s Tableau de l’Histoire Generale des Provinces Unies des Pays-Bas. Mr. Thaxter will be so good as to write by the Post a list of every thing that will be sent, with their prices, because, so much per cent, is paid for the entrance of every thing here.
     We hear that you have bought a house at the Hague.
     Mr. D. is every day complaining of Mr. Thaxter’s negligence in not writing him the news, especially so important a thing as the resolution of Friesland. He says that it is of importance that he should know all such news, and not be obliged to wait for them till the Newspapers give them; and he wishes to know what is intended to be done as well as what is already done, as far as may be.
     The weather here, has been for some days very fine. The thermometer has been this day at 9 degrees above the degree of freezing.
     
      I am your dutiful Son,
      J.Q.A.
     
     
      P.S. Please to present my respects to all Friends.
     
    